Citation Nr: 1611925	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an eye condition to include blurred vision. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hand disorder. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for lumbosacral strain with muscle spasms of lumbar area. 

5.  Entitlement to service connection for an acquired psychiatric disorder. 

6.  Entitlement to service connection for bilateral eye disorder. 

7.  Entitlement to service connection for a right hand disorder. 

8.  Entitlement to service connection for bilateral foot disorder. 

9.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss disability. 

10.  Entitlement to an evaluation in excess of 20 percent for left hand peripheral neuropathy disability.  

11.  Entitlement to a total disability rating due to individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to February 1968. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from a June 2012 and an August 2013 rating decisions from the Department of Veterans Affairs, Regional Office, located in Muskogee, Alabama (RO).  In pertinent part of the June 2012 rating decision, the RO awarded service connection for left hand disorder and assigned a 20 percent rating, and denied claim for service connection for bilateral foot disorder, as well as declined to reopen previously denied claims for service connection for acquired psychiatric disorder, eye disorder, lumbar disorder, and right hand disorder.  The Veteran appealed the denial of his claims.  In pertinent part the August 2013 rating decision, the RO denied a claim for increased rating for bilateral hearing loss and a claim for TDIU.  The Veteran appealed the denial of his claims. 

In November 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

During the pendency of this appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for acquired psychiatric disorder, eye disorder, right hand disorder, and bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an August 2010 decision, the Board declined to reopen the Veteran's previously denied claim for entitlement to service connection for an acquired psychiatric disorder, because the evidence failed to demonstrate that his current acquired psychiatric disorder was related to his period of service.  
 
2.  The additional evidence associated with the claims folder subsequent to the Board's August 2010 decision relates to an unestablished fact (evidence of medical nexus between current diagnosed disorder and service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In a January 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for eye disorder because the evidence failed to demonstrate a current disability that was incurred during his period of service.  
 
4.  The additional evidence associated with the claims folder subsequent to the RO's January 2009 rating decision relates to an unestablished fact (medical evidence of a current diagnosed eye disorder) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  In a January 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right hand condition because the evidence failed to demonstrate a current disability that was incurred during his period of service.  
 
6.  The additional evidence associated with the claims folder subsequent to the RO's January 2009 rating decision relates to an unestablished fact (medical evidence of a current right hand disability) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

7.  In a September 1994 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection for lumbosacral strain with muscle spasms of lumbar area, because the evidence failed to demonstrate that his current back disorder was related to his period of service.  
 
8.  The additional evidence associated with the claims folder subsequent to the RO's September 1994 rating decision does not relate to an unestablished fact (evidence of medical nexus between in-service injury and current diagnosed disorder) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

9.  In August 2015, the Veteran's representative, on the Veteran's behalf, submitted a statement in which he stated that the Veteran wished to withdraw his claims for increased ratings for bilateral hearing loss and left hand peripheral neuropathy disability, as well as his claim for entitlement to TDIU. 


CONCLUSIONS OF LAW

1.  The August 2010 Board decision which declined to reopen the Veteran's previously denied claim for service connection claim for an acquired psychiatric disorder is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1104 (2015).

2.  The January 2009 RO rating decision which denied the Veteran's claim for service connection claim for eye disorder is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

3.  The January 2009 RO rating decision which denied the Veteran's claim for service connection claim for right hand disorder is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

4.  The September 1994 RO rating decision which declined to reopen the Veteran's previously denied claim for service connection claim for lumbosacral strain with muscle spasms of lumbar area is final; and new and material evidence has not been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

5.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to increased evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).

6.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to increased evaluation left hand peripheral neuropathy disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).

7.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to total disability rating due to individual unemployability (TDIU) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied service connection claims for acquired psychiatric disorder, right hand disorder, and eye disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

With respect to the previously denied claim for lumbar spine disorder, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, in addition to the general notice for the underlying service connection claim, the VCAA requires that the Secretary look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate the unestablished element(s) required to award service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The veteran must also be notified of what constitutes both "new" and "material" evidence pertaining to the unestablished element(s) in order to reopen the previously denied claim.  Id.   

Here, prior to the August 2013 RO decision in this matter, VA sent letters to the Veteran in June 2012 and July 2013 that addressed all notice elements concerning his claims to reopen for service connection for lumbosacral strain with muscle spasms of lumbar area disorder.  The letters informed the Veteran of what evidence is required to substantiate the claim, to include the types of evidence needed in order to substantiate his claim for service connection, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In addition, the RO noted what evidence and information the Veteran was required to provide, and what evidence and information that VA was required to provide.  The letter also advised the Veteran of the basis for the previous denial of his claim, and of what types of evidence constituted both "new" and "material" evidence necessary to reopen the claim.  In that notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In addition to its duty to notify, or inform, the Veteran with regard to his claims for service connection, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran. 

The Veteran has not been afforded a VA examination for his petition to reopen previously denied claim for service connection for lumbar spine disorder.  Since the Veteran's petition to reopen claim is presently denied, VA's duty to assist has not attached and there is no basis upon which to direct a medical examination.  38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  The Veteran testified during the November 2015 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

2.  Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for acquired psychiatric disorder, right hand disorder, bilateral eye disorder, and lumbar spine disorder.  Implicit in the claims are his petitions to reopen the previously denied claims for entitlement to service connection for acquired psychiatric disorder, right hand disorder, eye disorder, and lumbosacral strain with muscle spasms of lumbar area disorder.

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302, 20.1103. 

 A decision issued by the Board is final, unless appealed to the Court or another exception to finality applies (e.g., the Chairman of the Board orders reconsideration of the decision).  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104. 

A final Board decision subsumes all prior rating actions which addressed the issue on the merits and the claim may not thereafter be reopened and allowed on the same factual basis; rather new and material evidence must be presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 20.1104, 20.1105.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis, and the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.



Acquired Psychiatric Disorder, Right Hand Disorder, and Eye Disorder 

Here, the Veteran originally filed a claim for service connection for acquired psychiatric disorder in 1975, but his claims were denied in September 1976 rating decision that was subsumed by a May 1977 Board decision.  The Veteran's claim was denied because the evidence failed to demonstrate that his current diagnosed acquired psychiatric disorder was incurred during his period of service.  Also, it was noted that the Veteran's personality disorder first noted during service is constitutional or developmental abnormality and is not a disability under the law for payment of disability compensation.  The Veteran did not timely appeal the 1977 Board decision to the United States Court of Appeals for Veterans Claims and, therefore, the decision became final and binding.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104, and 20.1105.  The Veteran sought to reopen his previously denied claims over the years, but his acquired psychiatric disorder was last denied in a final August 2010 Board decision.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 20.1104, and 20.1105.  

The Veteran's claims for service connection for eye condition claimed as blurred vision, and right hand condition claimed as carpal tunnel syndrome were denied in a January 2009 rating decision.  The RO denied the Veteran's claims because the evidence of record failed to demonstrate that he had current diagnosed disorders that were related to his period of service.  The Veteran was notified of the denial of his claims, but he did not appeal.  The January 2009 rating decision is final.  See 38 C.F.R. §§ 20.302, 20.1103.

Evidence of record at the time of the last final decisions, the January 2009 rating decision and August 2010 Board decision, consisted of the Veteran's service treatment records and personnel records, post-service VA medical records, as well as the Veteran's lay statements and contentions that his claimed conditions were incurred during his period. 

Additional evidence to the claims folder since those final decisions includes VA treatment records that reflect diagnoses and treatment for various eye disorders, including ischemic optic neuropathy and cataracts, as well as reflect findings of decreased sensation in the right hand with an assessment of possible peripheral neuropathy. 

Additionally, the additional VA treatment records show that the Veteran has current diagnosed acquired psychiatric disorder, including depression, and the severity of his symptoms may be associated with his various medical conditions.  During the November 2015, the Veteran asserted a new theory of entitlement based on a secondary service connection for his acquired psychiatric disorder.  He contends that his acquired psychiatric disorder is aggravated by his service-connected bilateral hearing loss disability.  

The new evidence relates to the lack of diagnosed disorders for eye and right hand disorders as well as a nexus between current diagnosed acquired psychiatric disorder and service that were bases for the prior denials.  Moreover, the additional evidence could reasonably substantiate the claims were it to be reopened, either by triggering VA's duty to assist the Veteran by providing VA examinations or through consideration of an alternative, secondary theory of entitlement.  The Board finds that the additional evidence is new and material with respect to each claim, and   reopening of the claims for entitlement to service connection for acquired psychiatric disorder, eye disorder, and right hand disorder are warranted.

 Therefore, and to this extent only, the petitions to reopen the claims for service connection for acquired psychiatric disorder, blurred vision, and right hand disorder are granted.  

Lumbar Spine 

The Veteran originally filed claims for service connection for lumbar spine disorder in 1975, but his claim was denied in a January 1976 rating decision that was subsumed by a May 1977 Board decision.  The Veteran's claim was denied because the evidence failed to demonstrate that his current lumbar spine disorder was incurred during his period of service.  The Veteran did not timely appeal the 1977 Board decision to the United States Court of Appeals for Veterans Claims and, therefore, the decision became final and binding.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104, and 20.1105.  The Veteran sought to reopen his previously denied claims over the years, but his lumbar spine claim as last denied in a final September 1994 rating decision.  See 38 U.S.C.A. §7105; 38 C.F.R. §§ 20.302, 20.1105.  

At the time of the September 1994 rating decision, the evidence of record consisted of the Veteran's service treatment and personnel records, post-service VA medical records, and reports of a December 1975 and August 1976 VA examinations, as well as the Veteran's lay statements in support of claim. 

The Veteran's service treatment records failed to show treatment for or findings of back problems during his period of service.  On his January 1968 examination prior to separation, the Veteran's spine was evaluated as normal and he denied any history of back problems on the associated report of medical history.  The post-service private chiropractic records dated in 1976 showed findings indicative of a lumbar spine disorder.  In the private medical records, it was noted that the Veteran was initially treated April 1973 when he presented with complaints of back problems following a slip and fall injury.  Clinical findings suggested ligament instability and nerve irritation in the thoracicolumbar spine.  VA X-ray film revealed evidence of slight increase in the lumbosacral angle associated with an increase in the lumbar lordosis.  However, the August 1976 VA examinations did not show that the Veteran had a current diagnosed lumbar spine disorder based on clinical evaluation.  None of the medical evidence suggested a link between the Veteran's back complaints and his period of service.   At the time of the September 1994 rating decision, the record also included the Veteran's lay testimony from an August 1994 decision review officer hearing, in which he reported that he injured his back in service when his unit was run into by a stolen mail truck.  He testified that although he was not hit by the truck, he was hit by the flying bodies and suffered injury to his back.  He further testified that he has continued to experience back problems since service. 

The additional evidence to the record since the September 1994 rating decision consists of VA medical records that fail to show the Veteran's current back complaints are related to his period of service.  None of the additional VA medical records contains medical evidence linking his current back complaints to service.  

Moreover, the Veteran's testimony during the November 2015 does not constitute new and material evidence.  In this regard, the Veteran's lay testimony from the hearing merely reiterate the central contentions he made when he previously filed his claim and are therefore duplicative.  As his hearing testimony merely describes in service injury and continuity of symptoms since service, which has already been raised in his previous testimony, it does not constitute new and material evidence. 

After a careful review of the claim file, the Board finds that since the last final decision in September 1994, no new and material evidence has been received to reopen the Veteran's claim.  The Board finds the additional evidence to be cumulative and duplicative of evidence previously of record, that material evidence has not been submitted, and that the reopening of the claim for entitlement to service connection for lumbar spine disorder is therefore not warranted.  See 38 C.F.R. § 3.156.

3.  Withdrawal of Claims 

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

The record reflects that, in an August 2015 written statement, the Veteran expressed his desire to withdraw the claims for increased rating for bilateral hearing loss and left hand peripheral neuropathy disabilities as well as claim for TDIU from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issues.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn claims.  As such, the issues are dismissed.


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.

New and material evidence has been received, and the claim for entitlement to service connection for eye disorder is reopened; to this extent only, the appeal is granted.

New and material evidence has been received, and the claim for entitlement to service connection for residuals of right hand disorder is reopened; to this extent only, the appeal is granted.

New and material evidence not having been received, and the claim for entitlement to service connection for lumbosacral strain is not reopened; and the benefit sought on appeal is denied.

The appeal, concerning entitlement to an evaluation in excess of 40 percent for bilateral hearing loss disability, is dismissed.

The appeal, concerning entitlement to an evaluation in excess of 20 percent for left hand peripheral neuropathy disability, is dismissed.

The appeal, concerning entitlement to a total disability rating due to individual unemployability (TDIU), is dismissed.



REMAND

Based on a review of the evidence of record, the Board finds that additional development is needed prior to adjudication of the claims.  In this regard, the Board notes that the Veteran should be afforded with VA examinations in conjunction with his claims.  

With respect to the Veteran's acquired psychiatric disorder claim, he has presented claims for both direct service connection and service connection secondary to the service-connected bilateral hearing loss. The VA medical records shows that he has various diagnosed psychiatric disorders, including personality disorder, bipolar, depression, anxiety, and PTSD.  The Board observes it is unclear from the medical evidence whether the Veteran has a current diagnosed acquired psychiatric disorder that is related to either his period or as secondary to his service-connected disability

Service treatment records show that upon enlistment in December 1966, the Veteran received a normal psychiatric evaluation.  In March 1967, April 1967 and December 1967, the Veteran underwent psychiatric evaluations.  An April 1967 evaluation report shows that the Veteran had previously undergone "extensive testing" which revealed limited intellectual test results.  The April 1967 report shows that the Veteran did not present for the clinical evaluation, but based on a review of the medical evidence, it was opined that the Veteran had organic visual-motor-perceptual defect.  The December 1967 report shows a diagnosis of passive-dependent personality disorder was given based on the findings from clinical evaluation.  It was recommend that the Veteran should be discharged based on a character disorder.  The Veteran's January 1968 separation examination report shows an abnormal psychiatric evaluation based on findings from the December 1967 report.  On the associated report of medical history, he marked that had experienced symptoms of depression, excessive worry, and nervousness.  

Post-service VA and private treatment records show various psychiatric diagnoses, including personality disorder, psychological musculoskeletal disorder, organic brain syndrome with behavioral reaction, bipolar, depression, and posttraumatic stress disorder (PTSD). 

It is noted that personality disorders are not diseases or injuries within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nevertheless, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2007).  It remains unclear to the Board whether the evidence indicates that the Veteran has a current psychiatric disability superimposed upon his personality disorder as a result of his period of service.

In addition, as noted above the Veteran presented an alternative claim based on secondary service connected.  It is noted that to a secondary service connection theory of entitlement may be granted for a disability that is proximately due to or the result of an established service- connected condition, or when a service-connected disorder aggravates another disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  This matter has not yet been addressed by a medical profession. 

On remand, a VA examination is needed to ascertain whether the Veteran's current acquired psychiatric disorder is related to service, to include as proximately caused by his service-connected disability.  There is no medical opinion of record that is adequate for adjudication purposes, given the scope of the claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

With regards to the Veteran's claims for service connection for eye disorder, bilateral foot disorder, and right hand disorder, a review of the service treatment records shows complaints of hand and feet numbness, foot pain, and eye sensitivity to sunlight.  The post-service VA and private treatment records show current diagnoses of right hand, bilateral feet, and eye disorders.  The Veteran contends that his current disorders first manifested during his period of service.  On remand, the Veteran should be afforded with VA examinations to determine the nature and etiology of his claimed disorders.  See McLendon, 20 Vet. App. at 83. 


Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran informing him of the regulations pertaining to secondary service connection under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439   (1995).


2. Make an attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran.  In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from VA medical facility since July 2014.

3. Schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and if whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service, or is caused by or aggravated by his service-connected disabilities. 

For purposes of this analysis, the examiner is asked to discuss the in-service notation for personality disorder and depression and anxiety symptoms.  If the Veteran does have a personality disorder, did it increase in severity while he was on active duty by "superimposed" disease or injury, and result in additional disability.  

Also, in regards to the question of secondary service connection, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The VA examiner should consider and discuss the Veteran's reported history and contentions. The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4. Schedule the Veteran for a VA eye examination, with the appropriate specialist, to determine the nature and likely etiology of his claimed eye disorder.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should indicate this fact in the examination report.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report. 

In the examination report, the examiner should provide a detailed review of the Veteran's history and the current complaints pertaining to his bilateral eye problems. 

Following a review of the record and examination of the Veteran, the examiner is requested to provide diagnosis corresponding to the claimed bilateral eye disorder.  The examiner also should provide a medical opinion as to the likelihood that any diagnosed disorder is at least as likely as not (a 50% degree of probability or higher) related to some aspect of the Veteran's period of service.  In doing so, the examiner is asked to comment on the findings in the service treatment records that show that the Veteran complained of eye sensitivity to sunlight, and any other medical nexus evidence of record. 

The examiner should offer a rationale for any opinion provided. If the examiner is unable to provide an opinion, then he or she should state so and why.

5. Schedule the Veteran for VA examination, with the appropriate specialist, to determine the nature and likely etiology of his claimed bilateral hand and bilateral feet disorders.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should indicate this fact in the examination report.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report. 

In the examination report, the examiner should provide a detailed review of the Veteran's history and the current complaints pertaining to his bilateral hand and bilateral feet problems. 

Following a review of the record and examination of the Veteran, the examiner is requested to provide diagnoses corresponding to the claimed bilateral hand and bilateral feet disorder.  The examiner also should provide a medical opinion as to the likelihood that any diagnosed hand and foot disorder is at least as likely as not (a 50% degree of probability or higher) related to some aspect of the Veteran's period of service.  In doing so, the examiner is asked to comment on the findings in the service treatment records that show that the Veteran complained of hand and feet numbness, as well as the in-service notation of foot pain and plantar fasciitis, and any other medical nexus evidence of record. 

The examiner should offer a rationale for any opinion provided. If the examiner is unable to provide an opinion, then he or she should state so and why.

6. Thereafter, the RO/AMC should re-adjudicate the issues of entitlement to service connection.  If any of the benefits sought remain denied, the RO/AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


